Pottle, J.
1. Two persons were convicted of riot. The evidence for the State shows that the accused went to the home of their father, and, while one of them was engaged in a controversy with their mother,, the father approached and directed that the controversy cease. Thereupon the other son, who was standing by, directed his brother to run for his gun, saying that he had his own gun, and at the same time indulging in violent, profane, and' abusive language, accompanied by threats to kill their father, and telling his brother that when he got the gun they would shoot their father. The son to whom 'the direction was given went away and shortly returned with his gun, and, while the other son was still present, used toward his father violent, profane, abusive, and threatening.language, which was heard two or three hundred yards away. Held, that a common intent and concert of action were sufficiently shown, and that the conviction of both of the accused was authorized. Penal Code, § 360; Green v. State, 109 Ga. 536 (35 S. E. 97); Grier v. State, 11 Ga. App. 767 (76 S. E. 70).
2. No material error of law was committed. The trial judge having once .rejected testimony that one of the accused whipped his wife, and, when the evidence was again offered, having stated in the hearing of the jury that he would instruct them to disregard it, his failure thereafter to expressly give such an instruction is not cause for a new trial. The ■ evidence..other than the prisoner’s .statement demanded the conviction, and the charge of the court on the subject pi riot was sufficient, in the absence of request for more specific instructions. Nor was it reversible error that the judge charged the jury to ascertain whether the in- • mates of the house were put in fear by the conduct of the accused, without explaining what degree of fear the law requires.

Judgment affirmed.